STATE OF TEM®^!^^^ £? (Lf^
               REMALTY F*/" "™"™-- 3 ^ — ™"EOWES
 o/iu/^U19     PKUVATE U§f|j»       \'A~M^MmW$ °°06557458                               MAR 13 2015
 FEIST, HERBERT HERMAN ^m^o^M^ maiued from ?ipcodf trtoi
 A^PUCA^N
 APPLICATION mR^,T^^I^^^0TI0N
             FOR WRIT OF HABEj||J0gpUS DIRECTLYF0R
                                                 TO LEAVET^RLE
                                                    COURT...".
                                                                                Abel Acosta, Clerk
                        HERBERT HERMAN FEIST
                       JEFFERSON COUNTY CORRECTIONAL FACILITY #
                        18805
                       P. O. BOX 26007                                                fwd
                       BEAUMONT, TX 77720




IEBN3B 77720              111' •i*»11*•11»JI'*11' I' ••IH i*-'I**1111' 111•1•1J J*1*1' 11•111 n*1